Citation Nr: 0727223	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  06-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for asbestosis respiratory 
disorder, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied entitlement to 
service connection for asbestosis, bilateral hearing loss and 
tinnitus.

In July 2007, the veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Huntington, West Virginia; a transcript of that hearing is of 
record.   

Although the veteran also initiated an appeal as to 
entitlement to service connection for tinnitus and bilateral 
hearing loss in his notice of disagreement received in 
October 2005, his substantive appeal received in December 
2006 was specifically limited to the claim regarding 
asbestosis.  Accordingly, the Board lacks further 
jurisdiction over the other claims.  38 C.F.R. § 20.204 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his hearing before the undersigned in July 2007, the 
veteran indicated that he had applied for and had been 
receiving disability benefits from the Social Security 
Administration (SSA).  The records used by SSA in reaching 
their determination should be obtained and associated with 
the claims folder.  VA's duty to assist specifically includes 
requesting information from other Federal departments or 
agencies.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Although SSA decisions are not controlling for VA purposes, 
they are pertinent to the adjudication of a claim for VA 
benefits and VA has a duty to assist the veteran in gathering 
such records.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak, supra; Masors v. Derwinski, 2 Vet. App. 
181 (1992) and Brown v. Derwinski, 2 Vet. App. 444 (1992).

The veteran claims exposure to asbestos during military 
service in conjunction while working with brake linings on 
aircraft as well as other associated activities, thus 
resulting in the development of asbestosis.

The Board additionally observes that although more current 
medical evidence fails to provide a diagnosis of asbestosis, 
the veteran has provided medical evidence from March 1995 
describing diffuse chronic interstitial lung disease 
suggestive of asbestosis.  It is unclear whether recent VA 
examinations have considered such evidence.

During his July 2007 videoconference hearing, the veteran 
related that he had undergone a pulmonary function test (PFT) 
at the Beckley VA medical facility in June 2007, and that he 
was receiving treatment for his lungs at that facility on a 
regular basis.  The most recent VA treatment records in the 
file are dated in October 2004.  More recent records should 
be obtained and associated with the claims folder.  

The veteran related that as a child and as a teen-ager, he 
was treated for asthma.  He also indicated that he had 
exposure to coal products in his employment.  Additional 
development in those areas may be necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The Social Security Administration 
should be contacted and requested to 
furnish copies of all medical records 
pertinent to the veteran's award of 
disability benefits in 2005.  If medical 
evidence utilized in processing such claim 
is not available, written documentation to 
that effect should be obtained from SSA as 
associated with the claims folder

3.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for any lung 
disease prior to and following service.  
The AMC/RO should also request the names, 
addresses and approximate dates of 
employment for companies where the 
veteran secured employment following his 
separation from service.  The AMC/RO 
should then contact all business 
identified by the veteran and request 
that they provide copies of any physical 
examination require for employment, and, 
if possible, a job description defining 
the veteran's duties as an employee.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

4.  The veteran should be afforded a VA 
pulmonary examination to determine the 
etiology of any lung disorder presently 
afflicting the veteran.  All indicated 
tests and studies, including a PFT, are 
to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician. 

Based on examination and a review of 
the record, the physician is requested 
to offer an opinion, without resort to 
speculation, as to the following:  (a) 
during service, did the veteran's 
claimed pre-service asthma undergo an 
increase in the underlying pathology 
which was beyond the natural progress 
of the disease?  (b) Is it as least as 
likely as not that the veteran has 
asbestosis or an asbestos related 
respiratory condition that is 
etiologically related to, and/or has 
been aggravated by, exposure to 
asbestos during the veteran's service?  
In providing an opinion, the examiner 
is requested to provide adequate 
reasons and bases to support the 
opinion rendered.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the AMC/RO should 
readjudicate the claim in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the AMC/RO must furnish to the 
veteran and any representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



